Citation Nr: 1505357	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-42 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for rhabdomyolysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2004 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, granted service connection for rhabdomyolysis, evaluated as non-compensable (zero percent rating), effective from October 2, 2007 (the day following the Veteran's separation from service).  As the Veteran has since moved, the jurisdiction has been transferred to the RO in St. Petersburg, Florida.

In December 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Petersburg RO, regarding the issue of entitlement to a compensable rating for his service-connected rhabdomyolysis.  A copy of the hearing transcript has been associated with the record. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS record, there is another paperless, electronic record in the Virtual VA system associated with the Veteran's claims.  A review of the Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file, or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's rhabdomyolysis is characterized by general muscle pain upon exertion on a periodic basis; but his rhabdomyolysis does not result in constant pain that is refractory to therapy.




CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no more, for rhabdomyolysis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, DCs 5025, 4.117, DC 7700 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisidiction decision on the claim for VA benefits. 

As relevant to the Veteran's underlying service connection claim, a November 2007 letter, sent prior to the March 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Thereafter, the March 2008 rating decision granted service connection for rhabdomyolysis and assigned an initial noncompensable rating, effective October 2, 2007.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

In this case, the Veteran's claim for service connection for rhabdomyolysis was granted and an initial rating assigned in the March 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, personnel records, and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in October 2009, February 2011 and October 2014 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected rhabdomyolysis as they include an interview with the Veteran, a review of the record, and evaluations which address relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the functional impact that the Veteran's rhabdomyolysis had on his daily life and employment, to include a description of the nature and severity of the symptoms associated with the disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available which had not already been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Currently, the Veteran's noncompensable rating for rhabdomyolysis has been assigned by analogy under 38 C.F.R. § 4.117, DC 7700 (addressing anemia).  See also 38 C.F.R. § 4.27 (2014) (disorders without a specifically assigned diagnostic code may be rated "by analogy").  Rhabdomyolysis is defined as disintegration or dissolution of muscle usually resulting from prolonged physical exertion, resulting in "severe muscular soreness" and excretion of myoglobin in the urine.  See Dorland's Illustrated Medical Dictionary, p. 1637 (32nd ed.) (2012).

However, as the function of the rating criteria is to consider the impact of the Veteran's symptoms on his or her daily living and occupation, the Board may choose the best diagnostic code that fits his symptoms.  In this case, the most predominant symptom is nonspecific muscle pain and, accordingly, the Board concludes that his disorder is best rated under 38 C.F.R. § 4.71a, DC 5025, which addresses fibromyalgia.  Ratings under this diagnostic code are based on evidence of widespread musculoskeletal pain and tender points with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are either constant, or nearly so, and refractory to therapy (which warrant a rating of 40 percent); or that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time (warranting a rating of 20 percent).

Under this diagnostic code, the Board concludes that a 20 percent rating is warranted for the Veteran's rhabdomyolysis, as episodes of musculoskeletal pain has been shown at least one-third of the time. Specifically, the Veteran was hospitalized for rhabdomyolysis four times in 2006, while in service, and at least once a year in 2007, 2008, 2009, 2010, and 2012. 

In addition, the Veteran's record reveals repeated episodes of musculoskeletal pain.  In October 2009, while undergoing a VA examination for an unrelated claim, the Veteran reported occasional pain in "all muscles," muscle cramps, joint stiffness and aching, and throbbing pain in his arms, shoulders, legs and back.  In September 2010, the Veteran was hospitalized after reporting to the ER that he had pain in his upper torso and thighs following exercise.  In his February 2011 VA examination, the Veteran reported weakness, fatigue and decreased strength and mobility.  He was hospitalized in July 2012 for muscle pain after exercise.  In 2013, the Veteran was treated at the Gainesville, Florida VA Medical Center Emergency Room for body aches.  In 2014, he reported experiencing fatigue, sleep disturbances and pain.

As a consequence, the evidence indicates whole-body pain that is episodic and, as such, a 20 percent rating is warranted on this basis. 

The Board finds that a rating in excess of 20 percent is not warranted under DC 5025, as musculoskeletal pain has not been shown on a constant basis, but rather occurs episodically and usually in response to physical exertion.  For example, the Veteran's hospitalizations in 2009 and 2012, as well as his 2013 ER visit, were all precipitated by physical exercise. Additionally, the Veteran indicated in a February 2012 letter to VA that such pain occurs when he engages in physical activity such as exercise or walking.  He further reports that he experiences periods where he does not have symptoms of rhabdomyolysis, and that he avoids flare-ups by avoiding "strenuous activity," which does not indicate that he is experiencing pain that is constant or refractory to therapy.

As a result, the record evidence before the Board shows that the Veteran experiences periodic musculoskeletal pain that is exacerbated by activity.  However, the evidence does not show that such pain is constant or refractory to therapy.  Therefore, a 20 percent rating, but no more, is warranted under DC 5025. 

Next, the Board has considered whether a rating in excess of 20 percent is warranted based on any other applicable diagnostic code, but finds that there is no basis for such a rating.  Since the Veteran was originally service-connected for rhabdomyolysis under 38 C.F.R. § 4.117, DC 7700, the Board has also considered whether a rating in excess of 20 percent is appropriate under this diagnostic code.  Under DC 7700 (addressing anemia), a 10 percent rating is warranted when blood laboratory results indicate a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  While the Veteran has displayed some of the elements of this diagnostic code, a compensable rating is not warranted under this code, as there is no laboratory evidence of a hemoglobin level of 10gm/100ml or less. To the contrary, hemoglobin levels taken in July 2010, September 2010 and November 2010 were normal, as were the hemoglobin levels measured in April 2014.  Therefore, the application of DC 7700 yields no more than a non-compensable rating, and thus the Veteran's rhabdomyolysis is most appropriately rated, by analogy, at 20 percent disabling under DC 5025.

Additionally, the Board has sought to identify any other potentially relevant diagnostic code, but finds that no others are applicable.  Therefore, while Veteran's symptoms associated with his rhabdomyloysis more closely approximate the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, DC 5025, an initial rating in excess of 20 percent is not warranted under this or any other diagnostic code.

Finally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16.

The Board finds that the symptoms associated with the Veteran's rhabdomyolysis, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  Specifically, the rating schedule provides for musculoskeletal pain, fatigue and headache.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The October 2014 VA examiner found that, while the Veteran would not be able to sustain employment in a physically strenuous work environment, the condition did not prohibit sedentary or light duty types of employment.  Additionally, although the Veteran has experienced frequent hospitalizations in the past for rhabdomyolysis, the evidence of record shows that since at least 2012, with a reduction in exercise, the Veteran has been able to avoid hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In addition, the Board notes that, pursuant to Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with the service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran filed a separate claim for TDIU, based on his service-connected disabilities, on June 6, 2014.  That claim was adjudicated on January 22, 2015.  Therefore, given the explicit bifurcation of the adjudication, the Board finds that the issue of entitlement to a TDIU has been separately addressed elsewhere and, consequently, consideration of such as part of the present appeal is not necessary.


ORDER

An initial 20 percent rating, but no higher, for rhabdomyolysis is granted, subject to applicable laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


